                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF TENNESSEE
                                        AT KNOXVILLE

IN THE MATTER OF THE SEARCH OF                         )
INFORMATION ASSOCIATED WITH                            )
CELLULAR DEVICES ASSIGNED CALL                         )
NUMBERS: (865) 209-2987 WITH                           )
INTERNATIONAL MOBILE EQUJPMENT                         )           3:20-MJ- ~(    'J...y
IDENTITY ("IMEi") NUMBER                               )
35348103046877; (865) 250-2671 WITH IMEi               )
NUMBER 35491609292716; (423) 215-0395                  )
WITH IMEi NUMBER                                       )
452716086922130, THAT IS STORED                        )
AT PREMISES CONTROLLED BY                              )
CELLCO PARTNERSHIP d.b.a. VERIZON                      )
WIRELESS                                               )

                                          MOTION TO SEAL

        The United States of America, by and through the United States Attorney for the Eastern District

of Tennessee, moves to seal all documents related to the above-captioned case. The United States

submits that this matter is part of an ongoing investigation. The premature disclosure of the contents of

these documents may have a significant and negative impact on the continuing investigation and may

severely jeopardize its effectiveness. Furthermore, these documents include allegations of a sensitive

nature and their premature disclosure could potentially have serious negative consequences for the

individual identified in the documents.

        Accordingly, the United States moves the Court to seal the Application for a Search Warrant,

Affidavit in support, Search Warrant, this Motion to Seal and Sealing Order in the above-captioned case

number for a period of 180 days from the issuance of an Order granting this motion. The Government

requests permission to apply for a renewal at the end of the 180-day period, if sealing remains necessary.

        Respectfully submitted this 15th day of May, 2020.

                                                           J. DOUGLAS OVERBEY
                                                           UNITED S A TES ATTORNE

                                                 By:               ~
                                                           Assistant United States Attorney
                                                           800 Market Street, Suite 211
                                                           Knoxville, Tennessee 3 7902
                                                           (865) 545-4167

   Case 3:20-mj-02126-HBG Document 1 Filed 07/14/20 Page 1 of 1 PageID #: 1
